t c summary opinion united_states tax_court james david shiley petitioner v commissioner of internal revenue respondent docket no 13418-09s filed date james david shiley pro_se emly b berndt for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure for respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the sole issue for decision is whether payments petitioner made in to his former wife are deductible as alimony background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference when petitioner filed his petition he resided in ohio petitioner was married on date approximately years later he and his former wife separated and on date they entered into a separation agreement agreement the agreement provided that neither party would be entitled to receive spousal support and both parties waived any future claim thereto the agreement also included several provisions regarding the division of property providing in pertinent part as a further division of property husband shall pay to wife the sum of sixty-five thousand dollars dollar_figure plus the marital portion of cola as detailed below as follows five thousand dollars dollar_figure upon the 1the divorce decree signed date fully incorporated the terms of the separation agreement granting of a decree of divorce or date whichever occurs first and the balance as follows a five hundred dollars dollar_figure per month commencing date and due and payable on the 10th day of each month thereafter for months ending date said monthly payments shall be increased by the marital portion of cola compounded commencing date and each july 10th thereafter until the obligation has been satisfied in full b rights of survivorship during the term of this obligation and until this obligation is satisfied in full husband covenants that he shall submit to all physicals and sign all documents required for wife to purchase a life_insurance_policy on his life in the amount of fifty thousand dollars dollar_figure to secure this obligation at wife’s cost c nature of obligation the parties agree that the payments hereunder are a division of property husband agrees that he will pay and save wife harmless from any liability on any and all taxes attributable to this obligation and the payments hereunder except however in the event husband attempts to discharge this obligation through bankruptcy or other means he shall continue all such payments as spousal support increased by wife’s tax obligations thereon husband agrees that his obligation hereunder is binding upon his heirs executors administrators and assigns and shall become an obligation of his estate it is agreed that this agreement shall be binding upon the heirs executors administrators next of kin and assigns of each party thereto with respect to his obligation pursuant to the agreement in petitioner paid his former wife dollar_figure which he deducted on his federal_income_tax return as alimony on date respondent issued to petitioner a statutory_notice_of_deficiency disallowing petitioner’s alimony deduction i burden_of_proof discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 ii alimony payments sec_215 allows a deduction for alimony paid during the payor’s taxable_year sec_215 defines alimony or separate_maintenance as any payment as defined in sec_71 which is includible in the gross_income of the recipient under sec_71 sec_71 provides a four-step inquiry for determining whether a cash payment is alimony sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- 2petitioner has not claimed or shown that he meets the requirements under sec_7491 to shift the burden_of_proof to respondent as to any factual issue relating to his liability for tax a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse payments are deductible as alimony only if all four requirements of sec_71 are met respondent agrees that petitioner satisfies subparagraphs a and c of sec_71 the parties disagree however as to whether petitioner’s payment was designated a payment not includable in gross_income and whether petitioner’s payment obligation would terminate upon the death of his former wife see sec_71 d we first address the requirement of sec_71 which provides that a payment will not be alimony if the governing divorce_or_separation_instrument designates the payment not includable in gross_income under sec_71 and not allowable as an alimony deduction under sec_215 a divorce_or_separation_instrument contains a nonalimony designation if the substance of such a designation is reflected in the instrument 112_tc_317 affd without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir generally the divorce or separation agreement must provide a clear explicit and express direction that the payments are not to be treated as alimony 125_f3d_551 7th cir affg tcmemo_1995_554 but the designation need not mimic the statutory language of sec_71 and sec_215 estate of goldman v commissioner supra pincite a nonalimony designation will be found if the substance of such a designation is reflected in the instrument estate of goldman v commissioner supra petitioner’s separation agreement unambiguously provides that he shall pay his former wife as a further division of property dollar_figure the agreement characterizes petitioner’s obligation as a division of property part and parcel of petitioner’s payment_liability was his further agreement that he will pay and save wife harmless from any liability on any and all taxes attributable to this obligation and the payments hereunder the agreement in addition sets forth as a separate general provision that neither party shall be entitled to receive spousal support from the other while petitioner did not focus on any particular provision in the agreement there is a colorable argument that the payment obligation satisfies sec_71 because of the provision that in the event of an attempt to discharge the obligation in bankruptcy the obligation shall continue as spousal support increased by wife’s tax obligations thereon notwithstanding the foregoing language the court concludes that when the agreement is read as a whole it reflects an intent and agreement of the parties that the payments are pursuant to a division of property as opposed to spousal support and are not to be includable in the gross_income of petitioner’s former wife see fields v commissioner tcmemo_2008_207 see also hoover v commissioner tcmemo_1995_183 where payments of sum certain are made over a definite period regardless of contingencies it is as a matter of law a division of property affd 102_f3d_842 6th cir petitioner’s payments were made to his former wife as part of a division of property his former wife was not liable for 3petitioner has not alleged that the payment obligation was actually converted to spousal support 4ohio rev code ann sec dollar_figure lexisnexis also provides that spousal support does not include any payment made to a spouse that is made as part of a division or distribution_of_property any taxes attributable to those funds and neither party was entitled to spousal support pursuant to the agreement upon consideration of the agreement the court concludes that petitioner’s payments made to his former wife pursuant to a division of property are not deductible as alimony respondent’s determination is sustained the court notes that even if petitioner’s payments satisfied sec_71 they do not satisfy sec_71 because the payments do not terminate upon the death of petitioner’s former wife the court finds that the agreement contains a nonalimony designation within the meaning of sec_71 and a liability for payment that survives the death of the payee spouse as described in subparagraph d of sec_71 thus petitioner’s payment of dollar_figure in to his former wife was not deductible_alimony 5the agreement provides that the obligations of the parties shall be binding upon the heirs executors administrators next of kin and assigns of each party hereto see hoover v commissioner tcmemo_1995_183 affd 102_f3d_842 6th cir cunningham v commissioner tcmemo_1994_474 pursuant to the agreement petitioner is obligated to fulfill his payment_liability an obligation which does not terminate at the death of either party other arguments made by the parties and not discussed herein were considered and rejected as irrelevant without merit or moot to reflect the foregoing decision will be entered for respondent
